Citation Nr: 0739054	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as due to 
herbicide exposure. 

2. Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1961 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that rating decision, the RO 
denied entitlement to service connection for peripheral 
neuropathy of the left and right lower extremities. 


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity did not 
first manifest during service or within a year of separating 
from service, and is not related to a disease or injury in 
service. 

2.  Peripheral neuropathy of the right lower extremity did 
not first manifest during service or within a year of 
separating from service, and is not related to a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service, and may not be so 
presumed. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159 (2007).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records and VA outpatient treatment records.  
The appellant was afforded a VA medical examination in March 
2005.  

The record indicates that the veteran began receiving Social 
Security benefits in December 1999; however, the duty to 
obtain records only applies to records that are "relevant" to 
the claim or claims. 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  Because the veteran does not 
contend that he was awarded SSA benefits for peripheral 
neuropathy, there is no indication that these records would 
be relevant to the claim. As noted above, the RO has 
repeatedly requested that the veteran inform or provide VA 
with any medical evidence relevant to his claims. Because 
there is no indication in the record that these records are 
relevant to his claims and in view of the fact that any 
missing medical records would not likely provide a competent 
medical nexus opinion relating his current diagnosis of 
peripheral neuropathy to active service, the Board finds that 
a Remand in order to obtain the veteran's SSA records is 
unnecessary. Remanding the case to obtain such records would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Entitlement to Service Connection

The veteran seeks service connection for peripheral 
neuropathy of the left and right lower extremities, which he 
relates to Agent Orange, or herbicide, exposure during 
service.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for certain diseases, 
to include acute and subacute peripheral neuropathy. See 38 
C.F.R. § 3.309(e).   

For purposes of the presumption, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Id.

Based on the above, service connection may be presumed for 
residuals of herbicide exposure by showing two elements. 
First, a veteran must show that he or she served in the 
Republic of Vietnam during the Vietnam War era. See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 
(1997). Notwithstanding the foregoing, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d at 1039 
(Fed Cir. 1994). 

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, VA outpatient treatment records, the 
veteran's lay statements in support of his claims, and VA 
compensation and pension examination reports. Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam War from July 1965 to 
October 1965 and there is no affirmative evidence that the 
veteran was not exposed to herbicides.  The veteran has a 
current diagnosis of axonal peripheral neuropathy of the left 
and right lower extremities.  The veteran first sought 
treatment for numbness in the bilateral lower extremities in 
April 2004 with reported onset of symptoms in the preceding 
year.  Sensory axonal neuropathy of the lower extremities was 
diagnosed by electromyograph (EMG) and satisfaction of 
clinical criteria in May 2004. 

Service medical records reveal no complaints of or treatment 
for neurological pathology of the lower extremities during 
service.  No abnormalities affecting the feet, lower 
extremities, or neurologic system were observed during a July 
1961 enlistment examination.  The veteran received treatment 
for repeated bouts of pyoderma and furunculosis for 
approximately two years during active service. A September 
1966 separation examination revealed no abnormalities of the 
feet, lower extremities, or neurologic system. 

The veteran underwent a VA neurological examination in March 
2005.  After reviewing the veteran's medical records, the 
examiner noted that he treated the veteran for low back pain 
and bilateral leg numbness in May 2004.  In May 2004 the 
examiner noted reduced sensitivity to pin prick along the 
back of the veteran's legs and diminished ankle reflexes 
bilaterally.  Sensory axonal neuropathy and possible 
superimposed lower lumbar radiculopathy were diagnosed at 
that time.  

The examiner concluded that there was no evidence of 
peripheral neuropathy symptoms during active service.  In 
addition, the examiner was unaware of any evidence that Agent 
Orange could produce neuropathy decades after exposure.  With 
regard to the veteran's in-service treatment for skin 
conditions affecting the bilateral legs, the examiner was 
unaware of any evidence that furunculosis and skin abscesses 
could result in a subsequent diagnosis of peripheral 
neuropathy.  Further, the examiner was unable to relate the 
veteran's neuropathy to longstanding diabetes.  The examiner 
concluded that the veteran has symptoms of lower lumbar 
radiculopathy that are most likely due to degenerative 
changes of the spine. 

With respect to the veteran's claim of entitlement to service 
connection for peripheral neuropathy due to herbicide 
exposure, the medical evidence of record reflects a current 
diagnosis of axonal peripheral neuropathy and possible lower 
lumbar radiculopathy.  The veteran's neurological symptoms 
did not manifest during service or within a year of 
separating from service.  Further, the veteran's neuropathy 
has not resolved within two years of onset.  Since the 
veteran's symptoms did not appear within weeks or months of 
herbicide exposure, and have not resolved within two years of 
onset, they do not meet the legal definition of acute and 
subacute peripheral neuropathy.  VA has determined that a 
presumption of service connection based on exposure to 
herbicides is not warranted for any condition for which VA 
has not specifically determined a presumption of service 
connection is warranted. See 68 Fed. Reg. 27630-27641 (May 
20, 2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 66 
Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 
2, 1999).  Axonal peripheral neuropathy is not a recognized 
disease for which VA allows presumptive service connection.  
Pursuant to 38 C.F.R. § 3.309, the veteran does not meet the 
criteria for service connection for acute or subacute 
peripheral neuropathy of the left and right lower extremities 
due to herbicide exposure. 

The Board also finds that service connection for peripheral 
neuropathy of the left and right lower extremities on a 
direct basis is not warranted.  After performing a clinical 
evaluation and reviewing the veteran's medical history, a VA 
neurologist concluded the veteran's neurological disorder was 
not related to active service.  The examiner attributed the 
veteran's symptoms to degenerative changes in his lumbar 
spine rather than herbicide exposure or treatment for 
furunculosis during active service.  Further, the first 
indication of a neurological disorder was not until 2004, 
which is thirty-eight years post service discharge.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
Furthermore, there is no contradictory opinion which provides 
a nexus between the veteran's current disability and service.  

The veteran has attributed his peripheral neuropathy of the 
left and right lower extremity to Agent Orange exposure in 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition. See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  The Board acknowledges that the veteran is 
competent to give evidence about his experience, including 
his current symptoms and the conditions of his service in 
Vietnam. See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence. Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Without specialized medical expertise, 
the veteran's opinion regarding the etiology of his 
disability is not credible, and furthermore, is outweighed by 
the neurologist's opinion finding no medical nexus to 
service. 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and has been unable to identify 
a basis upon which his claims for service connection may be 
granted. Where the preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the veteran's claims for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as due to 
herbicide exposure is denied. 

2. Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as due to 
herbicide exposure is denied. 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


